BENEDICT, District Judge.
The collision, which is the foundation of this action, occurred on the 20th of November last, in the day time, at the mouth of the entrance to the Atlantic docks, between two steamboats, one of which, the William S. Earle, was intending to enter the docks, and the other, the E. W. Gorgus, was passing out of them.
It is clear, upon the evidence, that the Gorgus gave the usual signal, indicating her intention to pass out through the gap, and it seems, also, clear that she heard no signal from the Earle, until it was too late for her' to avoid the Earle, by stopping. Whether her failure to hear any signals from the Earle arose from the absence of such a signal, or from the coincidence that the signal from the Earle was blown at the same instant with the whistle of the Gorgus, and, therefore, not heard, would not affect the question of negligence, on the part of the Gorgus.
As soon as the Gorgus passed the corner of the buildings, which surround the dock, and hide the gap from approaching vessels, the Earle was seen, and the Gorgus stopped, and I see nothing, in her subsequent conduct, which indicates negligence.
The proofs, therefore, failing to fasten any negligence upon the Gorgus, which conduced to the collision, the libel must be dismissed, with costs.